UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LISA G. MORRIS,
Plaintiff-Appellant,

v.

JAMES R. WOODLEY, Individually and
in his capacity as Sheriff of
                                                                 No. 99-1047
Brunswick County; BRUNSWICK
COUNTY SHERIFF'S DEPARTMENT,
Defendants-Appellees,

COMMUNITY MEMORIAL
HEALTHCENTER,
Movant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
James R. Spencer, District Judge.
(CA-98-171)

Argued: May 2, 2000

Decided: May 24, 2000

Before MICHAEL, MOTZ, and KING, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Robert Wayne Partin, MEZZULLO & MCCANDLISH,
P.C., Richmond, Virginia, for Appellant. Sharon Maitland Moon,
LECLAIR RYAN, P.C., Richmond, Virginia, for Appellees. ON
BRIEF: Richard L. Locke, Karen Lee Starke, MEZZULLO &
MCCANDLISH, P.C., Richmond, Virginia, for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Lisa Morris Campbell (a disabled white woman confined to a
wheelchair) brought this action against her former employer, James
R. Woodley (an African-American man), the Sheriff of Brunswick
County, Virginia, and the Brunswick County Sheriff's Department.
Ms. Campbell alleged that Sheriff Woodley and the Department cre-
ated a hostile work environment and terminated her because of her
race and disability in violation of Title VII, 42 U.S.C. § 2000e et seq.,
the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., and
42 U.S.C. § 1981 and § 1983. She also alleged various state law
claims. After the district court dismissed with prejudice all but one of
the state claims, the court granted Sheriff Woodley and the Depart-
ment summary judgment on all of Ms. Campbell's federal claims and
dismissed the remaining state claim without prejudice. We affirm.

I.

Sheriff Woodley and Ms. Campbell have known each other most
of their lives. In February 1992, shortly after Sheriff Woodley took
office, he hired Ms. Campbell as a part-time dispatcher; in October
1992, he selected her to fill a vacant full-time dispatcher position, and
reappointed her to that position after winning re-election in 1995.

In November 1995, Sheriff Woodley placed Ms. Campbell on
ninety-day probation for allegedly abusing the office's sick leave pol-
icy during the preceding two and one-half months. On June 1, 1996,

                     2
Ms. Campbell broke her leg and due to complications was out of the
office for approximately two months. According to Sheriff Woodley,
she made almost no effort during that period to keep him informed
as to the reason for her absence or the prospects for her return.

On July 31, 1996, Sheriff Woodley informed Ms. Campbell that
her employment would terminate effective August 5, 1996. Ms.
Campbell contends that in fact Sheriff Woodley fired her because of
her race and disability, and that he subjected her to a hostile work
environment and harassment. She also alleges that after Sheriff
Woodley fired her he defamed her when a prospective employer cal-
led him for a reference.

II.

The district court carefully considered the facts in the record and
concluded that "even viewed in the light most favorable to Campbell,
the evidence is insufficient to support a finding that Woodley's stated
explanation for his decision [to terminate Ms. Campbell's employ-
ment] is false." The court reasoned that "[e]ven assuming that there
is reason to doubt the credibility of Woodley's explanation, there is
insufficient evidence to support a jury finding that racial or disability-
based discrimination was more likely than not the real reason for the
termination." The court explained that, assuming the incidents upon
which Ms. Campbell relied as demonstrating illegal animus were true,
they revealed at most that "Woodley was mean to Campbell on occa-
sion" but that "[t]o prevail on her discriminatory termination claims,
Campbell must persuade a jury by a preponderance of the evidence
that Sheriff Woodley fired her because she is white or because she is
disabled. She cannot do so." (Emphasis in original).

The district court also rejected Ms. Campbell's hostile work envi-
ronment and disability-based harassment claims. The court found that
Ms. Campbell had produced no evidence of frequent or sufficiently
abusive conduct that interfered with her job performance, particularly
in light of her testimony that she "loved her job" and that she "would
have returned to work . . . had Sheriff Woodley not terminated her."
For these reasons the district court granted summary judgment to
Sheriff Woodley and the Department on all federal claims. Without

                     3
an independent basis for federal jurisdiction, the court dismissed the
remaining state claim without prejudice.

After having the benefit of oral argument and carefully reviewing
the briefs, record, and controlling legal authorities, we conclude that
the district court's analysis was correct. Accordingly, we affirm on
the basis of the district court's well reasoned opinion. See Lisa G.
Morris v. James R. Woodley, No. 3:98CV171 (E.D. Va. Dec. 7,
1998).

AFFIRMED

                    4